Citation Nr: 0738158	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active military service from May 1967 
to May 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for hypertension and for a skin condition.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran was stationed in the Republic of Vietnam 
during his period of active service.

3.  A skin condition of unspecified etiology is first shown 
many years after the veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during military service.

4.  Hypertension is first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by during 
active military service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In November 2002, the veteran filed claims for entitlement to 
service connection for hypertension and for a skin condition.  
He was notified of the provisions of the VCAA by the RO in 
correspondence dated in January 2003.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided additional information 
regarding the claims process.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in July 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in August 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  He has also been provided with a VA medical 
examination to address the etiology of his claimed skin 
disability.  The veteran's claims file contains evidence that 
he receives benefits from the Social Security Administration 
(SSA).  In July 2006, the RO contacted SSA in order to obtain 
copies of all medical records used for any decision 
concerning the veteran's entitlement to benefits.  
Unfortunately, SSA subsequently notified the RO that the 
request for records could not be fulfilled, as veteran's file 
was not located after an exhaustive and comprehensive search.

Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R.§§ 3.307, 3.309 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2006); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Chloracne, or other acneform disease consistent with 
chloracne, shall be service connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied.  See 38 C.F.R. § 3.309(e) (2007).

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2007).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Skin Condition

The veteran contends that he suffered from a skin disability 
as a result of an in-service event, specifically herbicide 
exposure.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service treatment records do not show that the veteran was 
diagnosed with a chronic skin disability during active 
service.  On the Report of Medical History, dated in May 
1969, and prepare in association with his separation from 
service, the veteran denied any skin diseases.  

Post-service private treatment records dated in August 1986, 
October 1994, June 1997, October 1997, and December 1997 show 
assessments of seborrheic keratoses of the forehead, scalp, 
and abdomen.  An August 1997 dermapathology report indicates 
that a biopsy was performed from a site on the veteran's 
lower back/waist. The physician listed a diagnosis of 
junctional melanocytic nevus ("Dysplastic" or "Clark's" 
Type) with unusual features approaching the margins as well 
as noted an atypical feature of a greater proliferation of 
single epidermal melanocytes in the lesion than expected in a 
nevus.  Thereafter, an October 1997 private treatment record 
noted that the dysplastic nevus site was clear. 

A March 2001 VA treatment note, the examiner noted that a 
pigmented nevus was removed from the veteran's back recently 
and listed an assessment of dyplastic nevus with focal 
moderate atypia, extending to the borders of the biopsy.

Additional VA treatment records dated in February and August 
2002 reflect findings of seborrheic keratoses of the scalp.  
Physical examination findings are noted as waxy, tan-brown 
plaques with horn cysts on the scalp and numerous waxy brown 
plaques on the back and chest.  A February 2003 VA treatment 
record listed an assessment of seborrheic keratosis with 
lesions on the chest and forehead.  It was further noted that 
the veteran had a history of dysplastic nevus with no lesions 
suspicious of skin cancer or melanoma as well as a soft mass 
of the left lower back consistent with lipoma.  

In a March 2003 VA examination report, physical examination 
findings were noted as numerous waxy, brown plaques all over 
back, chest, and abdomen with no evidence of ulceration.  The 
examiner reviewed the veteran's claims file, listed a 
diagnosis of junctional melanocytic nevi confirmed by biopsy 
in July 1997, and noted that the veteran had been exposed to 
Agent Orange.  The examiner then opined that the veteran's 
skin lesions were not related to Agent Orange exposure.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam during active service.  In this case, 
none of the veteran's diagnosed skin disabilities are 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2007); that 
is, he does not have chloracne or other acneform disease 
consistent with chloracne.  Consequently, the veteran's claim 
must be denied on this basis.  However, the regulations 
governing presumptive service connection for Agent Orange do 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic skin 
disability during active service.  Objective medical findings 
of a skin disability are first shown in 1986, many years 
after separation from active service and cannot be presumed 
to have been incurred during service.  Further, in the March 
2003 VA examination report, the examiner specifically 
indicated that the veteran's skin condition was not related 
to Agent Orange exposure.  The record also does not include 
any competent medical opinion establishing a nexus or medical 
relationship between a current skin disability diagnosed 
post-service and events during the veteran's active service, 
including herbicide exposure, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  

Hypertension

The veteran contends that he suffers from hypertension 
related to active service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service treatment records show no findings or diagnosis of 
hypertension.  The veteran had blood pressure of 138/88 at 
induction and 126/76 at separation.  His heart was marked as 
normal in the December 1966 induction and May 1969 separation 
examination reports.

A March 2001 VA treatment record reflects a notation of 
uncontrolled hypertension.  Additional VA treatment records 
dated from October 2002 to April 2006 reflect findings of 
hypertension, well-controlled hypertension, and white coat 
hypertension.  In a March 2003 VA examination report, it was 
noted that the veteran had suffered from hypertension for 15 
years on treatment.

In this case, hypertension was not shown in service or for 
several years thereafter. Further, the record does not 
include medical evidence or opinion even suggesting a medical 
nexus between the hypertension first-diagnosed many years 
after service discharge and the veteran's active military 
service, and neither the veteran nor his representative has 
identified or even alluded to the existence of any such 
opinion.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current skin and cardiovascular 
disabilities are associated with military service, these 
claims each turn on a medical matter-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson lacking the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

For the foregoing reasons, the claims for service connection 
for a skin condition and for hypertension must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for skin cancer, to include as secondary 
to Agent Orange exposure, is denied.

Service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


